DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12, 32, 80 (80 should be 8?).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because see above and the examiner does not have time to check every reference designation in drawings and specification to see that they are correct and accounted for so please double check and fix if needed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 16, it is unclear as to the thickness of what as it is not defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hoppe et al. US 8,581,683.
Regarding claim 10, Hoppe discloses a linear actuator 1 configured to axially move a plunger 14, the linear actuator comprising: a flux sleeve 6 surrounded by a bobbin 5 housing a wire coil 2, 4, wherein the flux sleeve defines an armature cavity 12 extending along a movement axis therein, and wherein a magnetic field is created within the flux sleeve when a current is applied to the wire coil (how it works); an armature 13 receivable within the armature cavity, wherein the armature has an outer surface that faces the armature cavity and wherein a liner recess 19 is defined within the outer surface; and a liner 18 positioned within the liner recess in the outer surface of the armature such that the liner is between the armature and the flux sleeve; wherein the magnetic field created within the flux sleeve acts upon the armature such that the armature moves along the movement axis based on the magnetic field, and wherein moving the armature moves the plunger (how it works).
	Regarding claim 11, wherein the liner provides a relatively reduced coefficient of friction for moving the armature within the flux sleeve (that’s what bearings are for).
	Regarding claim 12, wherein the liner has a rectangular shape and is configured to be wrapped around the armature when positioned within with the armature cavity (liner may be annular or segmented and either way when unwrapped or laid flat the shape is rectangular and is wrapped around the armature, completely with the annular bearing and partially/with spaces with the segmented armature).
	Regarding claim 14, the liner recess prevents relative movement of the liner thereto parallel to the movement axis (Figs. 1-5 is locked in).
	Regarding claim 18, Hoppe discloses a linear actuator 1 configured to axially move a plunger 14, the linear actuator comprising: a flux sleeve 6 surrounded by a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 8,854,164 in view of Simmonds US 2012/0117984.
	Regarding claim 1, Fleischer discloses a linear actuator configured to axially move a plunger 32, the linear actuator comprising: a flux sleeve 20 surrounded by a bobbin (at 18 in Fig. 1) housing a wire coil 16, wherein the flux sleeve defines an armature cavity (inside 20 where 24 is) extending along a movement axis therein, and wherein a magnetic field is created within the flux sleeve when a current is applied to the wire coil (how it works); an armature 24 receivable within the armature cavity, wherein the magnetic field created within the flux sleeve acts upon the armature such that the armature moves along the movement axis based on the magnetic field, and wherein moving the armature moves the plunger; and a liner 52 positioned within the armature cavity between the armature and the flux sleeve.  
	Fleischer discloses the liner of glass fiber fabric with polytetrafluoroethylene (PTFE) (claim 4) but lacks the liner comprises at least one of a polyamide and a polyimide.  Simmonds discloses “bearing surfaces 17 of the armature are made from a polymer composite such as polytetrafluoroethylene (PTFE) alloyed with harder particles such as polyimide”.  It would have been obvious to one having ordinary skill in the art before the effective filing 
	Regarding claim 2, Fleischer discloses that the liner has a thickness that is perpendicular to a direction of the armature movement within the armature cavity that lies in the range of between 20-200 micrometers but lacks the thickness is less than 20 micrometers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the liner of Fleischer just under 20 micrometers to be able to make the device smaller and more compact and to use less material for the liner to save material costs.
	Regarding claim 3, Fleischer discloses the liner has a rectangular shape and is configured to be wrapped around the armature when positioned within with the armature cavity (Figs. 1-2, when unwrapped is a rectangular shape).
	Regarding claim 4, Fleischer discloses the liner when wrapped around the armature forms a non-overlapping butt joint (p. 3, lines 23-27).
	Regarding claim 5, Fleischer discloses the liner is a cylinder having an internal diameter corresponding to an outer diameter of the armature (the liner is a cylinder such that its inner diameter is wrapped on the outer diameter of the armature).
	Regarding claim 9, Fleischer discloses the plunger is configured to actuate a pressure regulation valve by controlling the magnetic field created within the flux sleeve (how Fleischer works).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 8,854,164 in view of Simmonds US 2012/0117984 in view of Fendel et al. US 3,321,177.
	Regarding claim 6, Fleischer discloses the armature has an outer surface that faces the armature cavity but lacks a liner recess is defined within the outer surface and configured to receive a portion of the liner therein.  Fendel discloses the armature 14 has an outer surface that faces the armature cavity and a liner recess (where 74 resides) is defined within the outer surface and configured to receive a portion of the liner 74 therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a liner recess as disclosed by Fendel in the armature of Fleischer for Fleischer’s liner as a matter of simple substitution of ways to attach the liner to the armature and/or provide a more secure way of attaching the liner to the armature so ensure movement together.
	Regarding claim 7, the claim 6 rejection above provides that the liner recess prevents relative movement of the liner thereto parallel to the movement axis as the liner is held in place by the recess.
	Regarding claim 8, the claim 6 rejection above provides the liner has a thickness that is perpendicular to a direction of the armature movement within the armature cavity, wherein the armature and the armature cavity each have a diameter, and wherein the thickness of the liner is greater than a difference between the diameter of the armature cavity and the diameter of the armature as the liner projects into the recess much farther than the armature is away from the armature cavity.
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 8,854,164 in view of Fendel et al. US 3,321,177.
	Regarding claim 10, Fleischer discloses a linear actuator configured to axially move a plunger 32, the linear actuator comprising: a flux sleeve 20 surrounded by a bobbin (at 18 in Fig. 1) housing a wire coil 16, wherein the flux sleeve defines an armature cavity (inside 20 where 24 is) extending along a movement axis therein, and wherein a magnetic field is created within the flux sleeve when a current is applied to the wire coil (how it works); an armature 24 receivable within the armature cavity, wherein the armature has an outer surface that faces the armature cavity; and a liner 52 positioned on the outer surface of the armature such that the liner is between the armature and the flux sleeve; wherein the magnetic field created within the flux sleeve acts upon the armature such that the armature moves along the movement axis based on the magnetic field, and wherein moving the armature moves the plunger (how it works).  
	Fleischer lacks a liner recess is defined within the outer surface of the armature and the liner is positioned with this recess.  Fendel discloses the armature 14 has an outer surface that faces the armature cavity and a liner recess (where 74 resides) is defined within the outer surface and configured to receive a portion of the liner 74 therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a liner recess as disclosed by Fendel in the armature of Fleischer for Fleischer’s liner as a matter of simple substitution of ways to attach the liner to the armature and/or provide a more secure way of attaching the liner to the armature so ensure movement together.

	Regarding claim 12, Fleischer discloses the liner has a rectangular shape and is configured to be wrapped around the armature when positioned within with the armature cavity (Figs. 1-2, when unwrapped is a rectangular shape).
	Regarding claim 13, Fleischer discloses the liner when wrapped around the armature forms a non-overlapping butt joint (p. 3, lines 23-27).
	Regarding claim 14, the claim 10 rejection above provides that the liner recess prevents relative movement of the liner thereto parallel to the movement axis.
	Regarding claim 15, Fleischer discloses the armature and the armature cavity each have a diameter (Fleischer states liner thickness is 20 micrometers so minimum difference is 40 micrometers) but lacks the difference between the diameter of the armature cavity and the diameter of the armature is less than 20 micrometers. Fleischer in view of Fendel as in claim 10 rejection modifies the liner to be in an armature recess and Fendel clearly shows that the majority of the thickness of the liner is in the recess, therefore so would Fleischer’s such that less than 20 micrometers would be the difference of the armature cavity and the diameter of the armature. 
	Regarding claim 16, wherein the thickness is greater than 200 micrometers (the thickness of the overall valve or the armature or the flux sleeve is greater than 200 micrometers).
	Regarding claim 17, Fleischer discloses the liner comprises polytetrafluoroethylene (claim 4).

	Fleischer lacks the liner moves in conjunction with the armature along the movement axis.  Fendel discloses the armature 14 has an outer surface that faces the armature cavity and a liner recess (where 74 resides) is defined within the outer surface and configured to receive a portion of the liner 74 therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a liner recess as disclosed by Fendel in the armature of Fleischer for Fleischer’s liner as a matter of simple substitution of ways to attach the liner to the armature and/or provide a more secure way of attaching the liner to the armature so ensure movement together.
	Regarding claim 19, Fleischer discloses the liner comprises a polytetrafluoroethylene (claim 4).
	Regarding claim 20, Fleischer discloses the armature and the armature cavity each have a diameter (Fleischer states liner thickness is 20 micrometers so minimum difference is 40 micrometers) but lacks the difference between the diameter of the .
Claims 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al. US 8,581,683 in view of Fleischer et al. US 8,854,164.
	Regarding claim 13, Hoppe lacks the liner when wrapped around the armature forms a non-overlapping butt joint.  Fleischer discloses the liner when wrapped around the armature forms a non-overlapping butt joint (p. 3, lines 23-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the liner of Hoppe to be wrapped around the armature to form a non-overlapping butt joint as disclosed by Fleischer as a matter of simple substitution of connecting an annular piece and/or to provide a liner that is easily replaceable.
	Regarding claims 17 and 19, Hoppe lacks the liner comprises at least one of a polytetrafluoroethylene and a silicone-based material.  Fleischer discloses the liner comprises polytetrafluoroethylene (claim 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the liner of Hoppe comprise polytetrafluoroethylene as disclosed by Fleischer as a matter of simple substitution of materials and/or to provide a liner material has a low coefficient of friction to slide easily.
Claims 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al. US 8,581,683 in view of Simmonds US 2012/0117984.
	Regarding claim 1, Hoppe discloses a linear actuator 1 configured to axially move a plunger 14, the linear actuator comprising: a flux sleeve 6 surrounded by a bobbin 5 housing a wire coil 2, 4, wherein the flux sleeve defines an armature cavity 12 extending along a movement axis therein, and wherein a magnetic field is created within the flux sleeve when a current is applied to the wire coil (how it works); an armature 13 receivable within the armature cavity, wherein the magnetic field created within the flux sleeve acts upon the armature such that the armature moves along the movement axis based on the magnetic field (how it works), and wherein moving the armature moves the plunger; and a liner 18 positioned within the armature cavity between the armature and the flux sleeve.  
	Hoppe lacks the liner comprises at least one of a polyamide and a polyimide.  Simmonds discloses “bearing surfaces 17 of the armature are made from a polymer composite such as polytetrafluoroethylene (PTFE) alloyed with harder particles such as polyimide”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the liner of Hoppe polytetrafluoroethylene alloyed with polyimide as disclosed by Simmonds to achieve minimize wear between the liner and sleeve as taught by Simmonds to the device of Hoppe and/or as a simple substitution of materials and/or to provide polyimide as part of the liner as this is a known material that provides corrosion resistance and self-lubrication.
	Regarding claim 3, Hoppe discloses the liner has a rectangular shape and is configured to be wrapped around the armature when positioned within with the armature 
	Regarding claim 5, Hoppe discloses the liner is a cylinder having an internal diameter corresponding to an outer diameter of the armature (Figs, 1-3, the annular liner makes a cylinder in which its internal diameter meets the outer diameter of the armature thus corresponds).
	Regarding claim 6, Hoppe discloses the armature has an outer surface that faces the armature cavity, wherein a liner recess 19 is defined within the outer surface and configured to receive a portion of the liner therein.
	Regarding claim 7, Hoppe discloses the liner recess prevents relative movement of the liner thereto parallel to the movement axis (recess 19 surrounds the liner 18).
	Regarding claim 8, Hoppe discloses the liner has a thickness that is perpendicular to a direction of the armature movement within the armature cavity, wherein the armature and the armature cavity each have a diameter, and wherein the thickness of the liner is greater than a difference between the diameter of the armature cavity and the diameter of the armature (liner is both recessed into the armature and touches the armature cavity thus meets this).
	Regarding claim 9, Hoppe discloses the plunger is configured to actuate a pressure regulation valve by controlling the magnetic field created within the flux sleeve (the plunger controls a valve which controls pressure medium thus actuates a pressure regulation valve).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al. US 8,581,683 in view of Simmonds US 2012/0117984 in view of Fleischer et al. US 8,854,164.
	Regarding claim 4, Hoppe lacks the liner when wrapped around the armature forms a non-overlapping butt joint.  Fleischer discloses the liner when wrapped around the armature forms a non-overlapping butt joint (p. 3, lines 23-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the liner of Hoppe to be wrapped around the armature to form a non-overlapping butt joint as disclosed by Fleischer as a matter of simple substitution of connecting an annular piece and/or to provide a liner that is easily replaceable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921